        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



CITY OF MARIETTA, on behalf of              COMPLAINT - CLASS ACTION
itself and all others similarly situated,   FOR UNJUST ENRICHMENT

              Plaintiff,
                                            JURY TRIAL DEMANDED
       v.

MALLINCKRODT ARD LLC,
formerly known as MALLINCKRODT
ARD, INC., formerly known as
QUESTCOR PHARMACEUTICALS,
INC.

              Defendants.




                                        Page 1
                                CLASS ACTION COMPLAINT
         Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 2 of 25




        Plaintiff City of Marietta (the “City”), by and through the undersigned

attorneys, files this Complaint against Defendant Mallinckrodt ARD LLC,

formerly known as Mallinckrodt ARD, Inc., formerly known as Questcor

Pharmaceuticals, Inc., (hereafter collectively “Mallinckrodt or “Defendant”), on

behalf of itself and all others similarly situated.

        Except as to the allegations of Plaintiff’s experiences, which are based on

personal knowledge, all other allegations are based on information and belief and

are formed based on an inquiry reasonable under the circumstances.

                            NATURE OF THE ACTION

        1.    This class action for unjust enrichment arises out of the exorbitant and

unconscionable prices that Defendant charged, and continues to charge, for the

drug H.P. Acthar, NDC No. 63004871001 (“Acthar”).

        2.    Acthar used to cost $40, but Mallinckrodt has raised the price of the

drug to over $39,000 per vial. This eye-popping 97,500% price increase is the

result of unlawful and unfair conduct by Mallinckrodt and its predecessor Questcor

Pharmaceuticals, Inc. (“Questcor”). Defendant’s actions include preventing

competition from entering the market that could have lowered the price of the

drug.


                                        Page 2
                                CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 3 of 25




      3.     Defendant’s conduct is particularly outrageous and ongoing with

respect to entities, such as the City, which have self-funded health plans, paid for

by tax revenues, that include prescription coverage for Acthar. The City has

expended over $2 million for Acthar for just one patient covered by the City’s self-

funded health plan. The City and other members of the Class paid more for Acthar

than they otherwise would have paid in the absence of Mallinckrodt's unlawful

conduct and continue to do so.

      4.     Mallinckrodt is not entitled to enrich itself unjustly at the expense of

Plaintiff and the Class.

      5.     Accordingly, the City, on behalf of the Class, has determined to

challenge Mallinckrodt’s outrageous price gouging for Acthar.

                                     PARTIES

      6.     The City of Marietta employs more than 700 benefits-eligible

individuals in the service of its citizens and also provides health insurance benefits

to more than 300 retired individuals. A family member of one such individual has

a serious medical condition, for which Acthar was indicated as the treatment. The

City, which pays the health care benefits of its employees, including specialty

pharmacy drugs, has paid, and continues to pay, for administrations of Acthar.


                                       Page 3
                               CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 4 of 25




      7.    Mallinckrodt ARD LLC is a biopharmaceutical company incorporated

in California, with offices located at 675 McDonnell Blvd., Hazelwood, Missouri

63042. Mallinckrodt ARD LLC has locations in Hampton, New Jersey and

Bedminster, New Jersey. Mallinckrodt ARD LLC was previously named

Mallinckrodt ARD, Inc., and before that was named Questcor Pharmaceuticals,

Inc. Questcor was acquired by Mallinckrodt on August 14, 2014 for $5.9 billion.

Following the acquisition, Questcor became a wholly-owned subsidiary of

Mallinckrodt and its name was changed to Mallinckrodt ARD Inc. On January 26,

2019, Mallinckrodt ARD, Inc. converted to Mallinckrodt ARD LLC, and it

continues to market Acthar to this day.

      8.    Mallinckrodt ARD LLC is a subsidiary of Mallinckrodt plc, an Irish

public limited company, with its corporate headquarters in Staines-upon-Thames,

United Kingdom. Its principal executive offices are located at 3 Lotus Park, the

Causeway, Staines-upon-Thames, Surrey, TW18 3 AG.

                         JURISDICTION AND VENUE

      9.    This Court has subject matter jurisdiction over this action pursuant to

the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because the Plaintiffs

and members of the Class are diverse from the Defendant and over two-thirds of

the Class is situated outside of Georgia. Due to the exorbitant prices charged by
                                      Page 4
                              CLASS ACTION COMPLAINT
         Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 5 of 25




Defendants for Acthar to the Class, the aggregate amount in controversy far

exceeds $5,000,000.

       10.       This Court has personal jurisdiction over the parties because the

Defendant conducts substantial business in this State, has had systematic and

continuous contacts with this State, and has agents and representatives that can be

found in this State.

       11.       This Court has jurisdiction over the Defendant because it has had

sufficient minimum contacts with and/or have purposefully availed itself of the

laws and markets of the State of Georgia through, among other things, its

distribution, marketing and sales of Acthar to the residents of Georgia.

       12.       Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 1391 because Defendant transacts substantial business in this District and

a substantial part of the events or omissions giving rise to Plaintiff’s claims arose

here. Defendant has engaged in substantial conduct relevant to the claims of the

Plaintiff and the Class and caused harm to Plaintiff and members of the Class in

this District.

       13.       Acthar is sold in interstate commerce and the unlawful activities

alleged in this Class Action Complaint have occurred in, and have had a substantial

effect upon, interstate commerce.
                                          Page 5
                                  CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 6 of 25




                           FACTUAL BACKGROUND

                                       Acthar

      14.    Acthar is the only therapeutic adrenocorticotropic hormone (ACTH)

product sold in the United States. Acthar’s active ingredient is extracted from pig

pituitary glands. It was invented in 1948 by the pharmaceutical division of the

Armour meatpacking and processing company as a byproduct of pork-processing

operations. At the time, Acthar was considered a miracle drug because it

stimulated the body’s production of cortisol, provoking a natural anti-inflammatory

response that was beneficial for the treatment of various conditions. Acthar was

given broad approval by the FDA in 1952 to treat a wide range of ailments at a

time when such broad approvals did not require support from clinical trials.

      15.    The original form of ACTH had a half-life of only 10 minutes, Acthar

was developed for clinical use by creating a repository gel tailored to a patient’s

individual needs. The gel must be refrigerated and is applied through either an

intramuscular or a subcutaneous depot injection (i.e., an injection that deposits the

drug in a localized mass, which is gradually absorbed by the body over an

extended period).

      16.    Acthar was approved to treat multiple sclerosis (“MS”) in 1979.

ACTH is now the standard care treatment for infantile spasms, a rare but extremely
                                       Page 6
                               CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 7 of 25




serious disorder involving seizures in the first two years of life. Acthar also has 19

different “indications,” which means that the drug can be used to treat 19 different

ailments, including Lupus, kidney disorders, rheumatoid arthritis, multiple

sclerosis and various dermatological diseases.

      17.    Acthar was first owned by Armour Pharmaceutical Company, then by

Rhone-Poulenc Rorer, and until 2001 by Aventis Pharmaceuticals, Inc. (now

Sanofi). To that point, the drug was priced competitively with other anti-

inflammatories. But since it was expensive to produce, difficult to apply, and

(except for certain indications such as infantile spasms) not known to be more

effective than simpler, cheaper, and more widely available drugs, Aventis

considered discontinuing production.

      18.    Questcor acquired worldwide rights to sell and manufacture Acthar

from Aventis in July 2001. In view of what would come, the price was a bargain:

$100,000, plus modest royalties. When Mallinckrodt acquired Questcor in 2014, it

also acquired the rights to Acthar, At the time of the Mallinckrodt acquisition,

Questcor’s only product sold in the United States was Acthar.

      19.    At the time Questcor purchased Acthar, the average price of a vial of

the medication was about $40. Mallinckrodt has since raised Acthar’s price to

over $39,000 per vial – a 97,500% increase.
                                       Page 7
                               CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 8 of 25




      20.    Immediately after acquiring the rights to sell Acthar, Mallinckrodt’s

predecessor company Questcor increased the price from approximately $40 per

vial to nearly $750 per vial. On August 27, 2007, Questcor increased the price of

Acthar by more than 1,300%, from $1,650 to $23,269 per vial. On January 3,

2011, Questcor raised Acthar’s price to over $24,430 per vial. Six months later, it

raised the price again to over $25,600 per vial. In December 2011, it raised the

price to over $27,300 per vial. In May 2012, it raised the price to over $28,680 per

vial. In June 2013, it raised the price to over $30,100 per vial. In January 2014, it

raised the price to over $31,600 per vial. In December 2014 it raised the price to

over $32,200 per vial. By 2018, the price of Acthar was $38,892 in 2018. Since

treatment with Acthar usually requires at least three vials, a single course of

treatment can cost nearly $120,000.




                                       Page 8
                               CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 9 of 25




      21.   The following chart shows the price increases for Acthar:




                       Mallinckrodt’s Improper Conduct

      22.   Mallinckrodt was able to keep Acthar’s price artificially high by,

among other things, eliminating the only viable competition to Acthar.

Mallinckodt acquired, and then shelved, the rights to Synacthen Depot

("Synacthen"), Acthar’s much cheaper synthetic equivalent.

      23.   Mallinckrodt (then known as Questcor) purchased the rights to

Synacthen, an alternative to Acthar, from drug giant Novartis AG. Questcor then

determined not to bring Synacthen to market and not to seek FDA approval of

Synacthen. This conduct allowed Questcor/Mallinckrodt to maintain Acthar as the
                                     Page 9
                             CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 10 of 25




only viable product on the market for infantile spasms and other conditions and to

raise the price of Acthar exponentially.

      24.    Specifically, by 2013, the only significant alternative to Acthar was

Synacthen, a synthetically derived, preclinical ACTH medication manufactured by

Novartis. Novartis was already selling Synacthen in Europe, Asia, and Latin

America, but the drug was not approved for use in the United States.

      25.    Synacthen posed a nascent competitive threat to Questcor’s drug,

Acthar. Acthar and Synacthen have very similar biological activities and

pharmacological effects, and the active ingredient in both is drugs is an ACTH

molecule.

      26.    In 2009, Questcor unsuccessfully attempted to buy the rights to

Synacthen in a defensive move to prevent competitors from acquiring the drug and

developing it as a competitor to Acthar.

      27.    In October 2012, Questcor learned that at least one other company

was attempting to buy the rights to Synacthen from Novartis to compete with

Questcor in the ACTH drug market in the United States. The asset package being

sold by Novartis included valuable trade secrets, including technical

documentation detailing the precise formulation for Synacthen and the drug’s

manufacturing process. In possession of the Synacthen assets, a buyer would not
                                      Page 10
                              CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 11 of 25




need to create a synthetic ACTH drug for formulation or testing protocols from

scratch.

       28.    Three firms proceeded through several rounds of negotiations with

Novartis, submitted formal offers, and drafted near-final agreements. Each firm

planned to commercialize Synacthen in the United States to compete directly with

Acthar, having taken affirmative steps to do so by independently conducting due

diligence, and crafting business plans and regulatory approval strategies. Each of

these firms expected to capture a significant share of the U.S. market by pricing

Synacthen well below the price for Acthar.

       29.    In 2013, Novartis agreed to sell the rights of Synacthen to Retrophin,

Inc., for $16 million. However, on June 11, 2013, the day Retrophin was to sign

its contract with Novartis, Mallinckrodt swept in at the eleventh hour and agreed

with Novartis to pay a minimum of $135 million, a bid several multiples higher

than the other bidders, for the exclusive rights to Synacthen.

       30.    Unlike the three alternative bidders, Mallinckrodt had only incomplete

plans for Synacthen and conducted limited due diligence when it submitted its

initial offer to Novartis.

       31.    On June 11, 2013, Questcor and Novartis entered into formal

agreements pursuant to which Questcor gained the exclusive rights to develop,
                                       Page 11
                               CLASS ACTION COMPLAINT
          Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 12 of 25




market and sell Synacthen in the United States and in over 35 other countries.

      32.     Upon purchasing the rights to Synacthen, Mallinckrodt chose not to

bring it to market. Mallinckrodt never sought FDA approval for

Synacthen. Acthar was and continues to be the only viable product in the market

for infantile spasms and certain other conditions.

      33.     Moreover, because ACTH drugs require Food and Drug

Administration approval to be sold to consumers, there are significant barriers to

entry for ACTH drugs. Developing a long acting, depot injection formulation of a

drug product containing ACTH that is stable, safe and effective would require

significant cost, time, and effort with no guarantee of success. The requirements

for entry include sourcing the active pharmaceutical ingredient, formulating a

sustained release depot injection formulation, scaling production to clinical scale

and successfully conducting clinical trials necessary for FDA approval.

      34.     Fourteen months after acquiring Synacthen, Mallinckrodt acquired

Questcor for $5.9 billion. The vast majority of Questcor’s value was attributable to

Acthar.

      35.     Neither Questcor nor Mallinckrodt made more than superficial efforts

to pursue commercialization of Synacthen, however. Instead, Mallinckrodt chose

to shelve the asset and thereby to protect Acthar monopoly pricing.
                                      Page 12
                              CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 13 of 25




      36.    In January 2014, Retrophin sued Mallinckrodt for antitrust violations

in the United States District Court for the Central District of California. Retrophin

alleged that there was no procompetitive aspect of Mallinckrodt's acquisition of

Synacthen. Mallinckrodt eventually settled the Retrophin lawsuit for $15.5

million.

      37.    The Federal Trade Commission also sued Mallinckrodt on January 18,

2017, similarly alleging that Mallinckrodt exercised, and continued to exercise,

monopoly power in the United States and did so unlawfully based, in part, on the

Synacthen acquisition. The Complaint, filed by the government and three state

attorneys general, alleged that Questcor thwarted attempts by competitors to

introduce similar drugs into the marketplace by out-bidding them in attempts to

acquire Synacthen. Mallinckrodt eventually settled the FTC lawsuit for $100

million.

      38.    Mallinckrodt’s conduct as alleged herein with respect to the

Synacthen acquisition injured Plaintiff and members of the Class by forcing them

to pay higher costs for Acthar than they would have but for Defendant’s conduct.

Malinckrodt was unjustly enriched based on this conduct alone.

      39.    In addition, in lawsuits filed by whistleblowers and then joined by the

government, Mallinckrodt has been accused of engaging in a kickback scheme
                                      Page 13
                              CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 14 of 25




with doctors who prescribed Acthar in situations in which it was not called for,

which also contributed to the high prices for Achthar.

      40.    The Federal Anti-Kickback Statute prohibits a pharmaceutical

company from offering or paying, directly or indirectly, any remuneration – which

includes money or any other thing of value – with the intent to induce a health care

provider to prescribe a drug reimbursed by Medicare. This prohibition extends to

such practices as “wining and dining” doctors to induce them to write Medicare

prescriptions of a company’s products. However, in violation of the anti-kickback

statute, Mallinckrodt maintained artificially high demand for Acthar through a

pervasive scheme to bribe doctors to prescribe Acthar.

      41.    The government alleged that, from 2009 to 2013, twelve Questcor

sales representatives marketing Acthar provided illegal remuneration to health care

providers in the form of lavish meals and entertainment expenses. The company

paid this remuneration, the government alleges, with the intent to induce Acthar

Medicare referrals from those health care providers, resulting in a violation of the

Anti-Kickback Statute and the submission of false claims to Medicare.

      42.    These bribes were necessary because Acthar is an expensive drug that

requires refrigeration and injection, and it is not the first-line treatment for most of

its indicated conditions. Instead, much cheaper and more effective treatments are
                                        Page 14
                                CLASS ACTION COMPLAINT
          Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 15 of 25




recommended. Under the guise of “education” and “marketing,” Mallinckrodt

paid millions of dollars to thousands of doctors, and particularly large sums to a

smaller number of doctors who then prescribed a disproportionate amount of

Acthar.

      43.     On September 13, 2019, Mallinckrodt paid more than $15 million to

the United States Justice Department to settle claims that it paid illegal kickbacks

to doctors to prescribe Acthar.

      44.     In another lawsuit filed in June 2019, the government alleges that

Mallinckrodt used a foundation as a conduit to illegally pay patients’ co-payments

in violation of the Federal Anti-Kickback Statute, which prohibits a pharmaceutical

company from paying anything to induce Medicare patients to buy a company’s

drugs. In this way, Mallinckrodt could prop up demand for Acthar, raise the price

of the drug, negate concerns about the high cost of the drug, and market the drug as

“free.” In fact, the monies that Mallinckrodt routed to these funds drove Acthar

pricing and allowed Mallinckrodt to continually raise the price of the drug.

      45.     Specifically, when a Medicare beneficiary obtains a prescription drug

covered by Medicare, the beneficiary may be required to make a partial payment,

which may take the form of a copayment, coinsurance, or a deductible

(collectively, “copays”). Congress included copay requirements in the Medicare
                                       Page 15
                               CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 16 of 25




program, in part, to serve as a check on health care costs, including the prices that

pharmaceutical manufacturers can demand for their drugs. The Federal Anti-

Kickback Statute prohibits a pharmaceutical company from offering or paying,

directly or indirectly, any remuneration—which includes money or any other thing

of value—to induce Medicare patients to purchase the company’s drugs. This

prohibition extends to the payment of patients’ copay obligations.

      46.    The government alleges that Mallinckrodt used a foundation as a

conduit to pay illegal kickbacks in the form of copay subsidies for Acthar, so it

could market the drug as “free” to doctors and patients despite increasing Acthar’s

price astronomically. Mallinckrodt allegedly paid these illegal subsidies through

three funds that it established at the foundation to the exclusion of other drugs.

Mallinckrodt was the sole “donor” to these funds and routed Acthar patients there

to receive virtually guaranteed copay subsidies to counteract doctor and patient

concerns about the drug’s high cost. By doing so, Mallinckrodt marketed Acthar as

“free” to patients and caused the submission of millions of dollars in false Acthar

claims to Medicare. The subsidies it routed through these funds drove Acthar

prescribing and was a proven method that negated concerns about the cost of the

drug, allowing Mallinckrodt to continually raise its price. “Illegal inducements

increase the costs paid by the American taxpayer and distort the market forces that
                                       Page 16
                               CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 17 of 25




otherwise could control those costs,” said Assistant Attorney General Jody Hunt of

the Department of Justice’s Civil Division. “This lawsuit and prior enforcement

actions make clear that the Department will hold accountable drug companies that

pay illegal kickbacks to facilitate increased drug prices.”

      47.    In short, Mallinckrodt purchased its only competitor for an inflated

sum to foreclose any potential for competition, hiked the price of its Acthar

product nearly a thousand times over, and then bribed doctors to prescribe the

drug, all while marketing the drug to patients as “free.” Based on the any or all of

the foregoing unlawful conduct, Acthar was unjustly enriched.



                       CLASS ACTION ALLEGATIONS

      48.    Plaintiff incorporates by reference each of the preceding paragraphs as

though fully set forth herein.

      49.    Plaintiff brings this class action pursuant to Federal Rules of Civil

Procedure, Rules 23(a), (b)(2) and (b)(3) on behalf of itself and members of the

Class as defined below.




                                         Page 17
                                 CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 18 of 25




      50.    Plaintiff’s proposed Class consists of and is defined as follows:

             All third-party payors and their beneficiaries and people
             without insurance in the United States and its Territories
             that paid for Acthar from four years prior to the filing of
             the Complaint until the date of trial (the “Class”).


      51.    Plaintiff’s proposed Sub-Class consists of and is defined as follows:

             All third-party payors and their beneficiaries and people
             without insurance in Georgia that paid for Acthar from
             within four years prior to the filing of the Complaint
             until the date of trial (the “Class”).


      52.    Excluded from the Class and Sub-Class are Defendant, and its

subsidiaries and affiliates; its current and former officers, directors, and employees

(and members of its immediate families); and the legal representatives, heirs,

successors or assigns of any of the foregoing; its officers, directors, management

and employees; judges assigned to this case and any members of their immediate

families; all persons or entities who purchased Acthar directly from Defendant or

via legal contract with Defendant; all persons or entities who suffered no economic

injury as a result of Defendant’s wrongful conduct (such as insured consumers who

paid a flat co-pay) or who purchased in states, if any, where a cause of action for

                                       Page 18
                               CLASS ACTION COMPLAINT
        Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 19 of 25




unjust enrichment requires direct privity, where a separate claim for unjust

enrichment is not recognized or where the unjust enrichment law is not the same or

similar to Georgia law; and all persons or entities who purchased pursuant to an

agreement whereby Express Scripts Holding Company or any of its wholly-owned

subsidiaries is, or was, the exclusive distributor of Acthar.

       53.   Plaintiff reserves the right to redefine the Class and to add subclasses

as appropriate based on further investigation, discovery, and specific theories of

liability.

       54.   As required by Fed. R. Civ. P. 23(a)(2) and (b)(3), there are questions

of law and fact common to the Class, and those common questions predominate

over any questions affecting only individual members. Among the common

questions of law and fact include:

       (a)   Whether the Defendant artificially inflated the prices of Acthar;

       (b)   Whether Plaintiff and members of the Class have been overcharged and

             thus damaged by paying artificially inflated prices for Acthar as a result

             of the unlawful conduct of Defendant;

       (c)   Whether the Defendant has been unjustly enriched by its unlawful

             conduct;

       (d)   Whether Plaintiff and members of the Class are entitled to declaratory
                                       Page 19
                               CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 20 of 25




             and injunctive relief as to Defendant’s conduct;

      (e)    Whether Plaintiff and members of the Class are entitled to

             compensatory damages, and, if so, the nature of such damages;

      (f)    The proper measure of damages; and

      (g)    Whether Plaintiff and members of the Class are entitled to an award of

             punitive damages, reasonable attorneys’ fees, prejudgment interest,

             post-judgment interest, costs.

      55.    Numerosity: As required by Fed. R. Civ. P. 23(a)(1), the members of

the Class are so numerous that joinder of all Class members would be unfeasible

and impractical, and the resolutions of their claims through the procedure of a class

action will be of benefit to the Parties and the Court. The membership of the

entire Class is unknown to Plaintiff at this time; however, the Class is estimated to

be greater than one hundred (100), including public and private payors located

throughout Georgia and the United States, based on the fact that Mallinckrodt has

sold thousands of vials of Acthar in each quarter over the last few years alone.

Thus, the Class is so numerous that joinder of all of its members is impractical.

Individuals and the identity of such membership is readily ascertainable by

inspection of Defendant’s records.

      56.    Typicality: As required by Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims
                                       Page 20
                               CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 21 of 25




are typical of the claims of all members of the Class since Plaintiff and all

members of the Class suffered damages as result of Defendant’s fraudulent

concealment and wrongful conduct set forth herein.

      57.    Adequacy: As required by Fed. R. Civ. P. 23(a)(4), Plaintiff will

fairly and adequately protect the interests of the members of the Class. Plaintiff has

no interests adverse or antagonistic to those of the Class and has retained counsel

competent and experienced in class action litigation who will zealously prosecute

this matter on behalf of the Class to its conclusion.

      58.    Superiority: As required by Fed. R. Civ. P. 23(b)(3), the nature of this

action makes the use of a class action adjudication superior to other methods. A

class action will achieve economies of time, effort, and expense as compared with

separate lawsuits, and will avoid inconsistent outcomes because the same issues

can be adjudicated in the same manner and at the same time for the entire Class.

      59.    Defendant keeps extensive computerized records of its customers.

Defendant has one or more databases through which a significant majority of Class

members may be identified and ascertained, and it maintains contact information,

including email and home mailing addresses, through which notice of this action

could be disseminated in accordance with due process requirements.


                                       Page 21
                               CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 22 of 25




      60.    Class certification of Plaintiff’s claims is also appropriate pursuant to

Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds

generally applicable to Plaintiff and the Class, making appropriate both declaratory

and injunctive relief with respect to Plaintiff and the Class.

                          FIRST CLAIM FOR RELIEF

                                  Unjust Enrichment

      61.    Plaintiff incorporates by reference each of the preceding paragraphs as

though fully set forth herein.

      62.    Plaintiff and members of the Class provided a benefit to Defendant by

purchasing Acthar at inflated prices. Defendant profited from the individual

demands of consumers, including Plaintiff and its employee who required the drug

paid for by Plaintiff. Defendant’s benefit and Plaintiff’s detriment flowed from

Defendant’s alleged misconduct.

      63.    By engaging in the conduct described herein, Mallinckrodt has

knowingly obtained benefits from Plaintiff and members of the Class through

collecting grossly inflated revenue from its sale of Acthar under circumstances

such that it would be inequitable and unjust for Mallinckrodt to retain such

benefits. In so doing, Mallinckrodt has been unjustly enriched by the amount

charged for Acthar.
                                         Page 22
                                 CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 23 of 25




      64.    Plaintiff and each member of the Class are entitled to an award of

compensatory damages in an amount to be determined at trial, or the imposition of

a constructive trust upon the monies derived by the Defendant by means of the

above-described actions.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of all those similarly

situated, as set forth above, prays for relief and judgment against Defendant as

follows:

      1.     Plaintiff, on behalf of himself, and members of the Class, requests the

Court to enter judgment against Defendant as follows:

      (a)    An order certifying the proposed Class designating Plaintiff as

             named representative of the Class, and designating Plaintiff’s

             Counsel as Class Counsel;

      (b)    A declaration that the acts and practices alleged herein are unlawful,

             enjoining the Defendant from committing the acts alleged herein,

             and restoring the status quo before the unlawful conduct took place;

      (c)    Entry of judgment against Defendant for the violations alleged

             herein;

      (d)    An award of the actual damages incurred by Plaintiff and the
                                      Page 23
                              CLASS ACTION COMPLAINT
       Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 24 of 25




             members of the Class as a result of the wrongful acts complained of,

             along with pre-judgment and post-judgment interest at the maximum

             rate allowed by law;

      (e)    An award of punitive damages;

      (h)    An award to Plaintiff of the costs of this action, including reasonable

             attorneys’ fees, and, where applicable, expert fees; and

      (i)    An award of such other and further relief as the Court may deem just

             and appropriate.

                          DEMAND FOR JURY TRIAL
      Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby
demands a trial by jury as to all claims so triable.


      Dated: February 6, 2020            By: /s/ Douglas R. Haynie

                                         Douglas R. Haynie
                                         Georgia Bar No. 340800
                                         Daniel W. White
                                         Georgia Bar No. 153033
                                         Haynie, Litchfield & White, P.C.
                                         222 Washington Avenue
                                         Marietta, GA 30060
                                         Phone (770) 422-8900
                                         Fax (770) 424-8900
                                         dhaynie@hlw-law.com
                                         dwhite@hlw-law.com


                                        Page 24
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00552-SDG Document 1 Filed 02/06/20 Page 25 of 25




                             Jordan L. Lurie
                             Ari Y. Basser
                             POMERANTZ LLP
                             1100 Glendon Avenue
                             15th Floor
                             Los Angeles, CA 90024
                             Phone (310) 432-8492
                             jllurie@pomlaw.com
                             abasser@pomlaw.com
                             (Pending approval of application for
                             admission pro hac vice)




                            Page 25
                    CLASS ACTION COMPLAINT
